Case 7:01-cv-00247-G-BT Document 218 Filed 04/12/21                   Page 1 of 4 PageID 7715


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                 WICHITA FALLS DIVISION

FARYION EDWARD WARDRIP,                            §
                                                   §
                 Petitioner,                       §
                                                   §
v.                                                 §
                                                   §     No. 7:01-CV-247-G-BT
BOBBY LUMPKIN, Director, Texas                     §
Department of Criminal Justice,                    §
Correctional Institutions Division,                §
                                                   §
                 Respondent.                       §

                                   NEW SCHEDULING ORDER

         Petitioner Faryion Wardrip filed this federal habeas corpus action challenging his capital

murder conviction and death sentence. This Court previously conditionally granted federal habeas

corpus relief. (ECF nos. 197-98). The Fifth Circuit reversed this court’s judgment in an opinion

issued September 21, 2020. Wardrip v. Lumpkin, 976 F.3d 467 (5th Cir. 2020). On rehearing, the

Fifth Circuit modified its opinion and remanded to this court for consideration of a claim the Fifth

Circuit held had not yet been resolved. Wardrip v. Lumpkin, 838 F. App’x 99 (5th Cir. Feb. 26,

2021).

         Accordingly, it is hereby ORDERED that:

         1.   Amended Petition. On or before 90 days from the date of this Order, Wardrip shall file

and serve on Respondent’s counsel of record a second amended petition for federal habeas corpus

relief setting forth all remaining claims Wardrip wishes this Court to consider in this cause which

Wardrip believes are encompassed by the Fifth Circuit’s remand order. Wardrip shall accompany

his amended petition with unsealed copies of any and all documents he wishes this Court to

consider in ruling on his federal habeas claims. Wardrip need not include any documents which

have already been made a part of the record in Wardrip’s trial, direct appeal, or state habeas corpus
Case 7:01-cv-00247-G-BT Document 218 Filed 04/12/21                  Page 2 of 4 PageID 7716


proceedings. Instead, the Court will direct Respondent to submit a complete copy of all relevant

state court records.

       Wardrip’s second amended petition shall (1) comply in all respects with Rule 2(c) of the

Rules Governing Section 2254 Cases in the United States District Courts and (2) set forth the

factual and legal basis for all grounds for federal habeas corpus relief under Title 28 U.S.C. §2254

that Wardrip wishes this Court to consider in connection with his capital murder conviction and

death sentence and the Fifth Circuit’s remand order.

       2. Respondent’s Answer. Respondent shall file his answer to Wardrip’s second amended

federal habeas corpus petition or other responsive pleading on or before 90 days after receipt of a

copy of Wardrip’s second amended federal habeas corpus petition. Respondent’s answer or other

responsive pleading shall conform to the requirements of Rule 5 of the Rules Governing Section

2254 Cases in the United States District Courts and Rule 12 of the Federal Rules of Civil

Procedure. Respondent shall serve Wardrip’s counsel of record with a copy of said answer or other

responsive pleading in accordance with the provisions of Rule 5(b) of the Federal Rules of Civil

Procedure.

       3. Exhaustion and Procedural Bar Issues. Respondent shall clearly and directly respond

to the issue of whether Wardrip has exhausted available state remedies with regard to each of the

grounds for federal habeas corpus relief set forth in Wardrip’s second amended federal habeas

corpus petition. If Respondent denies that Wardrip has exhausted available state remedies with

regard to each ground for federal habeas corpus relief set forth in Wardrip’s second amended

petition, Respondent shall explain, in detail, those state remedies still available to Wardrip with

regard to each such unexhausted claim. In the event that Respondent wishes to assert the defense

that Wardrip has procedurally defaulted on any ground for relief contained in Wardrip’s second

                                                 2
Case 7:01-cv-00247-G-BT Document 218 Filed 04/12/21                    Page 3 of 4 PageID 7717


amended federal habeas corpus petition, Respondent shall explicitly assert that defense and

identify with specificity which of Wardrip’s grounds for relief Respondent contends are

procedurally defaulted from consideration by this Court. Regardless of whether Respondent asserts

a defense of procedural default, the court would appreciate receiving Respondent’s views on the

merits of any such allegedly procedurally defaulted claims.

       4. Abuse of the Writ. In the event Respondent wishes to assert the defense that Wardrip

has abused the writ, Respondent shall explicitly assert that defense and identify with specificity

which of Wardrip’s grounds for relief were either included in a prior federal habeas corpus petition

or could, with the exercise of due diligence on Wardrip’s part, have been included in an earlier

federal habeas corpus petition filed by Wardrip.

       5. Second or Successive Petition. In the event Respondent wishes to assert the defense

that this is a second or successive federal habeas corpus petition filed by Wardrip attacking the

same state criminal judgment and that Wardrip has failed to comply with the requirements of Title

28 U.S.C. §2244, Respondent shall explicitly assert that defense.

       6. Limitations. In the event that Respondent wishes to assert the defense that Wardrip has

failed to file any claim in his second amended federal habeas corpus petition within the one-year

statute of limitations set forth in Title 28 U.S.C. §2244(d), Respondent shall explicitly assert that

defense and identify with specificity the date on which the one-year limitations period applicable

to Wardrip’s second amended federal habeas corpus petition began to run and all time periods, if

any, during which that limitations period was tolled.

       7. State Court Records. On or before 30 days after the date Respondent files his answer

or other responsive pleading in this cause, Respondent shall submit to the Clerk of this Court true

and correct copies of all pertinent state court records from Wardrip’s state trial, direct appeal, and

                                                   3
Case 7:01-cv-00247-G-BT Document 218 Filed 04/12/21                  Page 4 of 4 PageID 7718


state habeas corpus proceedings that have not already been filed in this cause. In the event that

Wardrip asserts a claim or claims for relief premised upon alleged violations of the rule announced

in Batson v. Kentucky, 476 U.S. 79 (1986), Respondent shall include copies of all juror

questionnaires answered by any and all members of the jury venire from which Wardrip’s petit

jury was selected.

       8. Petitioner’s Reply. On or before 30 days after the date Respondent serves Wardrip’s

counsel of record with a copy of Respondent’s answer or other responsive pleading, Wardrip shall

file with the Clerk of this Court and serve on Respondent’s counsel of record any reply he wishes

to make to Respondent’s answer or other responsive pleading.

       9. Extensions. Any party seeking an extension on any of the foregoing deadlines shall

file a written motion requesting such extension prior to the expiration of the deadline in question

and shall set forth in such motion a detailed description of the reasons why that party, despite the

exercise of due diligence, will be unable to comply with the applicable deadline.

       10. Counsel’s Obligations. Wardrip is advised that his court-appointed counsel is not

required to accept collect telephone calls from Wardrip or any person acting on Wardrip’s behalf

and that said counsel is not required to expend said counsel’s own funds to investigate any claim

or potential claim in this cause.

       11. Local Rules. All pleadings, motions, and other documents filed in this cause shall

conform in all respects to this Court’s Local Rules.

       12. Case Reopening. The Clerk shall administratively re-open this cause.

       13. Service. The Clerk shall transmit a copy of this Order to Wardrip via first class mail.

       SIGNED April 12, 2021.
                                                       ___________________________________
                                                       REBECCA RUTHERFORD
                                                       UNITED STATES MAGISTRATE JUDGE
                                                 4
